               Case 19-24331-PDR   Doc 123    Filed 05/06/21      Page 1 of 7
Revised                             Ralph L. Sanders                   Case 19-bk-24331-PDR




                                                               U.S. BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF FLORIDA
Dear Honorable Judge Peter D. Russin

                                                               I
                                                             FORT LAUDERDALE DMSION


UNITED STATES BANKRUPTCY COURT                                     MAY O6 2021   1
                                                          FILED ::P:Z:RECEIVED
United States Courthouse 299 E. Broward Blvd.

Courtroom: 301 / Chambers: Room 303

Fort Lauderdale, FL 33301

Bankruptcy Case 19-bk-24331-PDR                                Date: May 2, 2021



          DEBTOR'S EMERGENCY MOTION FOR VIOLATION OF

          AUTOMATIC STAY AND CREDITOR(S) MISCONDUCT AGAINST

          DEFENDANTS Bank New York Mellon, Specialized Loan

          Servicing. and Wells Fargo (per payoff offer that I accepted)



          Comes now the Debtor Ralph L Sanders at this moment files this

          Motion of Violation of Automatic Stay, Creditors Misconduct

          1.    Plaintiff filed his Chapter 13 case on Date filed: 10/25/2019:

          (Doc# 1) Plan confirmed: 05/21/2020 (Doc# 75)

          2    The real property at issue in this Motion is located at 561 SW

          AVE., Plantation, Fl. 33317



                                        Case id 19-bk-24331-PDR             Page 1 of 7

                                                                                    II~
'I .   Revised
                      Case 19-24331-PDR    Doc 123     Filed 05/06/21
                                            Ralph L. Sanders
                                                                         Page 2 of 7
                                                                              Case 19-bk-24331-PDR


                 3.   May of 2004, the plaintiff purchased a home at 561 SW 60th

                 Ave., Plantation, Fl. 33317 with Chase mortgage; the closing

                 statement had a Buyers Title Insurance, which is design to protect the

                 owners' investment from defects uncovered. The house defects

                 include anywhere from unknown liens to physical defects such as lot

                 line/setback issues seen with a survey. The buyers' title insurance

                 protects the home up to the value of the mortgage, which was

                 $292,000. The name of the insurance company is Lawyer's Title. The

                 policy is still valid, and the homeowner has not committed any acts

                 that would invalidate the policy.

                 4.    April 2005, the Debtor refinanced his home with Wells Fargo

                 The mortgage contract stated that I had purchased a Lenders Title

                 Insurance for the protection of Wells Fargo issues. I am the owner of

                 the Lenders Title Insurance policy. The payout of the Lenders Title

                 Insurance is $313,000

                 5.    Both the buyers' title insurance policy and the lenders' title

                 insurance policy cover the same areas of damages depending on the

                 policy options.

                 6.    Both Title Insurance Policies for the life of the owner

                 7.    Both Title Insurance Policies were purchased by the Debtor


                                               Case id 19-bk-24331-PDR             Page 2 of 7

                                                                                        ;tJ
                Case 19-24331-PDR   Doc 123    Filed 05/06/21     Page 3 of 7
Revised                              Ralph L. Sanders                  Case 19-bk-24331-PDR


          8.    Both Title Insurance Policies are the property of the Debtor




 I.        BASIS OF EMERGENCY

          This Motion seeks emergency relief

           1.   Debtor is enjoined by the automatic stay from creditor attempts

to collect a debt, including having monies withheld to reimburse pay back

the debt from payments due to Debtor without any prior authorization.

          2.     The filing of a bankruptcy petition effectuates automatic stay of

all proceedings against the Debtor effective the Date the petition is filed,

and actions are taken in violation of the stay are void, even if there is no

actual notice of the stay. (Personalized Air Conditioning, Inc. v. C.M.

Systems of Pinellas, 522 So.2d. 465 Fla.App. 4 Dist, 1988)

          3.    The total value of the Debtor's insurance assets tied to his

                home is $1,345,000 dollars.

          4.    The $313,000 is being held by one of the defendants instead of

                by the Trustee.




          The Debtor's Insurance policies are critical to the Debtor's

                                        Case id 19-bk-24331-PDR
                                                                            Page3~      j
              Case 19-24331-PDR   Doc 123     Filed 05/06/21    Page 4 of 7
Revised                            Ralph L. Sanders                  Case 19-bk-24331-PDR


 reorganization as it is the Debtor's only asset of significant value. The

replacement home to be constructed to have equity and designed for the

future family with external in-law quarters

          The Debtor seeks entry on an order, pursuant to 11 U.S.C. §§ 362(a),

(k), and 105(a), and Federal Rules of Bankruptcy Procedure 9020 and

9014, holding the Defendants in civil contempt and award appropriate

sanctions, including actual and punitive damages, due to the Defendants'

violations of the automatic stay.

          11 U.S.C. §§ 362(a) prohibits "any act to obtain possession of the

estate or of property from the estate or to exercise control over property of

the estate," and §I05(a) allows "[t]he courts [to] issue any order, process,

or judgment that is necessary or appropriate to carry out the provisions of

this title." The Eleventh Circuit Court of Appeals has held that bankruptcy

courts may impose sanctions for violations of the automatic stay by their

statutory civil contempt powers under section 105(a), which sanctions may

include monetary and injunctive-type relief if warranted under the

circumstances. Jove Eng'g, Inc., v. IRS, 92 F.3d 1539, 1554 (11 th Cir. 1996)

("Therefore, we conclude §105(a) grants courts independent statutory

powers to award monetary and other forms of relief for automatic stay

violations to the extent such awards are 'necessary or appropriate' to carry
                                      Case id 19-bk-24331-PDR             Page4 of 7

                                                                                    #(x/,
              Case 19-24331-PDR   Doc 123     Filed 05/06/21    Page 5 of 7
Revised                            Ralph L. Sanders                 Case 19-bk-24331-PDR


 out the provisions of the Bankruptcy Code.").

          The actions of the Defendants are intended to obtain possession of

Debtor's Insurance Policies

          Damages may be awarded for a violation of the automatic stay when

the violation is "willful." Id at 1555. A violation of the automatic stay is "willful

if the violator (1) knew of the automatic stay and (2) intentionally committed

the violative act, regardless whether the violator specifically intended to

violate the stay." Id. In the present case, all Defendants are aware of the

automatic stay

          In the present case, punitive damages are also appropriate. ''To

recover punitive damages, the defendant must have acted with actual

knowledge that he was violating the federally protected right or with reckless

disregard of whether he was doing so." In re WVF Acquisition, LLC, 420 B.R.

902, 914 (Bankr. S.D. Fla. 2009) citing In re Wagner, 74 B.R. 898, 903-04

(Bankr. E.D. Pa. 1987).

          Decisions awarding punitive damages typically consider the following

factors: (1) the nature of the violator's conduct; (2) the nature and extent of

the harm to the Debtor; (3) the violator's abilityto pay; (4) the motives of the

violator; and (5) any provocation by the Debtor. Id. In the present case, the

violator's conduct is intended to misappropriate the Debtor's only valuable
                                      Case id 19-bk-24331-PDR             Page 5 of 7

                                                                                   f{;/-
              Case 19-24331-PDR   Doc 123    Filed 05/06/21    Page 6 of 7
Revised                           Ralph L. Sanders                 Case 19-bk-24331-PDR


 assets. These actions, if allowed to continue, will make reorganization of the

 Debtor impossible and will further deprive every other creditor in this case

 of any recovery whatsoever. The only current harm to the Debtor is having

 to spend already limited resources on filing this Motion. If this conduct is

 allowed to continue, the harm to the Debtor is immense as it will lose the

 only valuable assets that it has, the reorganization will become impossible,

 and every other creditor, in this case, will be deprived of a recovery. The

 motive of the violators is to illegally bypass the Bankruptcy Court to keep

 hidden assets from the Debtor. These actions have been wholly

 unprovoked by the Debtor, and in fact, the Debtor has been trying to stave

 off these actions during the pendency of the bankruptcy proceedings. Under

 these circumstances, an award of punitive damages is appropriate.



          Summary

          The Debtor's insurance policies are its only valuable asset, and

 retaining ownership and clear title to the property is necessary to ensure

 that creditors of the estate obtain a recovery on their claims. The

 Defendants' actions in attempting to misappropriate the assets of the

 Debtor are clear violations of the automatic stay that should not be

 tolerated by the Court. For the reasons stated in this Motion, the

                                     Case id 19-bk-24331-PDR             Page 6 of 7
              Case 19-24331-PDR   Doc 123     Filed 05/06/21    Page 7 of 7
Revised                            Ralph L. Sanders                 Case 19-bk-24331-PDR


 Defendants should be found to be in civil contempt, and sanctionsshould

 be awarded including an award of punitive damages.

          WHEREFORE, the Debtor respectfully requests that the Court enter an

 order (1) finding that the Defendants are in violation of the automatic stay;

 (2) awarding appropriate sanctions, including the Court (a) ordering

 injunctive relief preventing any further actions to pursue an assignment of

theDebtor's intellectual property, (b) awarding actual damages including

 sleep fees for bringing this Motion, and (c) awarding punitive damages; and

 (3) granting such other and further relief as theCourt deems just and proper.




PROSE

Ralph Levi Sanders

561 SW 60th ave




                                      Case id 19-bk-24331-PDR             Page 7 of 7
